   Case 2:14-cv-00601-MHT-JTA Document 3362 Filed 07/21/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
        Plaintiffs,                 )
                                    )      CIVIL ACTION NO.
        v.                          )        2:14cv601-MHT
                                    )             (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
        Defendants.                 )

                                 ORDER

       Based on the representations made on the record

during the status conference on July 21, 2021, it is

ORDERED that the plaintiffs’ motion to strike (Doc. 3354)

and the defendants’ motion for extension of time (Doc.

3356) are denied as moot, as set forth below.                            The

exhibits that are the subject of the plaintiffs’ motion

were    offered   by   the   defendants      in   support     of   their

argument that the court had the legal authority to modify

the existing understaffing remedial order.                  See Defs.’

Br. on the Court’s Authority to Grant Relief Regarding
   Case 2:14-cv-00601-MHT-JTA Document 3362 Filed 07/21/21 Page 2 of 2




Staffing (Doc. 3349).           The court has already determined

that it has the authority to modify the understaffing

order under Federal Rule of Civil Procedure 54(b).                       See

Order (Doc. 3352).        Accordingly, the plaintiffs’ motion

to strike is moot.           The exhibits were not offered as

evidence   regarding      how    the   court    should    resolve        the

issues   presented      in   the    recently     concluded        omnibus

remedial     proceedings,          including      what,      if      any,

modifications to the understaffing remedial order may be

appropriate, and the court will not consider the exhibits

for that purpose.

    DONE, this the 21st day of July, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
